Order entered April 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00218-CR

                              TOBY FRANCIS TRACY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-39255-M

                                             ORDER
       The reporter’s record, requested on February 19, 2019, was due March 14, 2019. When it

was not filed, we notified court reporter Belinda Baraka by postcard dated March 14, 2019 that it

was overdue and directed her to file the reporter’s record by April 15, 2019. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Baraka.

       We ORDER the complete reporter’s record filed within TWENTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Baraka that the failure to file the reporter’s record

by that date will result in the Court taking whatever remedies it has available to ensure this

appeal proceeds in a more timely fashion, which may include ordering that she not sit as a court

reporter until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.




                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE